Citation Nr: 1114129	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to January 1958.  He died in June 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.


FINDINGS OF FACT

1.  The Veteran died in June 2005 and was cremated in August 2005.  

2.  In June 2008, the appellant's application for nonservice-connected burial benefits was received by VA.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1601 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Factual Background

The Veteran died in June 2005 at the age of 71.  A death certificate on file lists the only cause of his death as small cell lung cancer, present 15 months prior to his death.  

At the time of the Veteran's death, a service connection claim for bilateral hearing loss was pending, based on a claim filed in March 2003.  In a July 2005 rating action issued subsequent to the Veteran's death, service connection was granted for bilateral hearing loss, for which a 30 percent evaluation was assigned, effective from March 2003.  In a decision issued by the Board in May 2008, entitlement to service connection for bilateral hearing loss for purposes of accrued benefits only, was granted.  

On July 24, 2008, VA received a VA Form 21-530, Application for Burial Benefits.  On that application form, the appellant indicated that she incurred expenses in the amount of $ 1,895.00, associated with the cremation of the Veteran in August 2005, including a $ 200.00 charge for the cost of the burial plot.  The appellant indicated that the Veteran's remains were not in a national or state owned cemetery.  She also specifically indicated that she was not claiming that the cause of the Veteran's death was due to service.  

Also submitted with the VA Form 21-530 was a statement of funeral goods and purchase agreement dated in late June 2005, reflecting that arrangements were made for cremation.  The billing information reflects that the appellant agreed to payment of charges in the amount of $ 2,195.00.  Evidence on file reflects that the appellant paid $ 200.00 towards the costs of the Veteran's cremation burial in August 2005.  

In a letter dated in October 2008, the appellant was informed that a plot or interment allowance was not warranted, as the applicable criteria had not been met.  She was also informed of the denial of the claim for nonservice-connected burial allowance because a claim for such benefits was not filed within two years of permanent burial or cremation.  In November 2008, she filed a Notice of Disagreement with that decision, maintaining that the application for burial benefits was filed in the same month as the Board decision was issued (May 2008).  A Statement of the Case was issued in December 2009.  In a substantive appeal filed in December 2009, the appellant indicated that she filed the claim for burial benefits, when she became eligible for the benefit; apparently based on the belief that eligibility was established by virtue of the approval of the claim for accrued benefits by the Board in May 2008.  

Analysis

The appellant claims reimbursement of expenses associated with the Veteran's burial in the amount of $ 1,895.00.  A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600. 

Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  In fact, the Veteran's July 2008 application for burial benefits, specifically indicates that she is not claiming that the cause of the Veteran's death was due to service.  As such, these provisions are inapplicable.

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  

Here, the appellant's claim for reimbursement of nonservice-connected burial benefits was not timely filed, nor do any of the provisions exempting the two-year filing date apply in this case.  In this case, the Veteran died in late June 2005 and at the latest, cremation took place in August 2005.  The appellant did not file a claim for burial benefits until July 2008, 3 years after the death of the Veteran and more than two years after his cremation.   

The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a); 38 C.F.R. § 3.1600(c)(g).  However, those circumstances are not applicable in this case.  

The appellant has asserted that eligibility for payment of burial benefits is established by virtue of the grant of service connection for tinnitus (for accrued benefits purposes) as established in a Board decision issued in May 2008.  

Applicable provisions state that where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2010).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; (2) the veteran has an original claim  pending at the time his or her death and there is sufficient evidence of record on the date of death to support the award for compensation or pension; or the veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses; or (4) the Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c) (2010).  In this case, it appears that basic eligibility is established under point (2), found at 38 C.F.R. § 3.1600(b)(2)(i).  

However, the fact remains that even if basic eligibility for nonservice-connected death burial allowance is established under any of the aforementioned conditions as enumerated under 38 C.F.R. § 3.1600(b), as appears to be the case here, a claim for reimbursement or payment of claims arising under 38 C.F.R. § 3.1600(b) must be filed within two years after the permanent burial or cremation of the body.  38 C.F.R. § 3.1601(a).  

Although the appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the veteran's permanent burial or cremation of the body, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, at 265.  In addition, government benefits can only be paid as authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  In cases involving claims for nonservice-connected death burial allowance, Congress has authorized the payment of burial benefits only when a claim is received within two years of the Veteran's permanent burial or cremation of the body.

To be clear, the Board acknowledges and appreciates the Veteran's honorable military service.  However, entitlement to nonservice-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In a case such as this, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim for VA burial benefits is denied.



ORDER

The claim for nonservice-connected VA burial benefits was not timely filed, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


